Timothy Armitage plaint. agt Benjamin Francklyn Defendt in an action of the case for refuseing to deliver possession of a house and land scituated and being in Boston wherein the sd Francklyn at present Liveth which was once the Estate of Richard Richardson but now the proper Estate of the aforesd Timothy Armitage by virtue of a deed of gift from sd Richardson Father in Law to sd Armitage with all other due damages &c [ 447 ] . . . The Jury . . . found for the plaint, that the Defendt give him possession of the house & land Sued for within a month next following or pay two hundred pounds mony & costs of Court.